FILED
                           NOT FOR PUBLICATION
                                                                            DEC 22 2016
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   16-10053

              Plaintiff-Appellee,                D.C. No.
                                                 CR-14-02153-001-TUC-RM
 v.

WENDY BEDOYA; SANDRA                             MEMORANDUM*
GARNICA; KATERINA O.
SINCLAIR; WALTER E. STATON;
RYAN TOMBLESON; and RACHEL
L. WINCH

              Defendants-Appellants.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding

                          Submitted December 12, 2016**
                             San Francisco, California

Before:      KOZINSKI and N.R. SMITH, Circuit Judges, and GLEASON,***
             District Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Sharon L. Gleason, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
                                                                                 page 2



      Appellants appeal the district court’s order affirming their convictions for

violations of 41 C.F.R. § 102-74.390(b) and 41 C.F.R. § 102-74.385 following a

bench trial before a magistrate judge. We have jurisdiction under 28 U.S.C. § 1291

and we affirm.

      1.     Appellants contend the trial judge erred by precluding evidence

supporting a defense of entrapment by estoppel. A trial court’s decision to exclude

evidence of a particular defense is reviewed de novo, United States v. Schafer, 625
F.3d 629, 637 (9th Cir. 2010) (citing United States v. Brebner, 951 F.2d 1017,

1024 (9th Cir. 1991)), and a trial court may exclude such evidence if the defendant

fails to make a prima facie showing that he is eligible for the defense, id. (citing

United States v. Moreno, 102 F.3d 994, 997-98 (9th Cir. 1996)). Appellants’

proffer here did not establish a prima facie case supporting the defense. The

allegations did not suggest that the AUSA “affirmatively told [the defendant] the

proscribed conduct was permissible,” id., and “vague or even contradictory”

comments are not sufficient to establish the defense, United States v. Hancock, 231
F.3d 557, 567 (9th Cir. 2000). The trial judge did not err in excluding this

evidence.
                                                                                page 3
      2.     Appellants also contend that the government failed to present

sufficient evidence of “actual notice” to support their convictions. The government

presented evidence that a uniformed federal officer advised each defendant that

they were in violation of federal law and that, if they left peacefully, they would

not be prosecuted. Appellants did not leave until three hours after this advisement.

Viewing the evidence in the light most favorable to the prosecution, see Jackson v.

Virginia, 443 U.S. 307, 319 (1979), we conclude that a rational trier of fact could

have found beyond a reasonable doubt that Appellants had actual notice that their

conduct violated federal law. See United States v. Bichsel, 395 F.3d 1053, 1057

(9th Cir. 2005).


      AFFIRMED.